— Judgment unanimously reversed, on the law and facts, without costs, and a new trial granted on the issue of damages only, unless plaintiff shall within 20 days after service of a copy of the order herein with notice of entry thereof stipulate to reduce the verdict to $700,000, in which event the judgment is modified accordingly and, as modified, affirmed, without costs of this appeal to either party. Memorandum: Plaintiff, a painter, sustained serious multiple injuries when he fell approximately 60 feet from a scaffold and landed on the cement floor below. After a trial, the jury awarded him a verdict of $1,005,000 and defendant appeals contending that the verdict is excessive. We agree and therefore we reverse the judgment and grant a new trial unless plaintiff stipulates to a reduction of the verdict to the sum of $700,000. (Appeals from judgment of Supreme Court, Oswego County, J. O’C. Conway, J. — negligence.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Boomer, JJ.